Filed 7/20/22 Turner v. U.S. Bank Nat. Assn. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


EDDIE TURNER,                                              B304804

         Plaintiff and Appellant.                          (Los Angeles County
                                                           Super. Ct. No. BC600838)
         v.

U.S. BANK NATIONAL
ASSOCIATION et al.,

     Defendants and
Respondents.



      APPEAL from the order of the Superior Court of Los
Angeles County, Michael P. Linfield, Judge. Affirmed.
      Eddie Turner, in pro. per., for Plaintiff and Appellant.
      Fidelity National Law Group and Peter J. Veiguela for
Defendant and Respondent U.S. Bank National Association.
      Troutman Pepper Hamilton Sanders, Justin D. Balsar, and
Katalina Bauman for Defendant and Respondent Nationstar
Mortgage LLC.
                         ______________
      Eddie Turner appeals from an order of dismissal granting
the summary judgment motion filed by U.S. Bank National
Association and joined by Nationstar Mortgage LLC.1 In 2016
Turner filed a lawsuit against U.S. Bank, Nationstar, and others
for quiet title and related claims arising from the 2015
foreclosure and sale of Turner’s property in Altadena. U.S. Bank
asserted multiple bases for its motion, including that Turner’s
causes of action were barred by claim preclusion because the trial
court entered judgment after sustaining a demurrer in a 2012
wrongful foreclosure action filed by Turner with respect to the
same property. The trial court agreed and granted U.S. Bank’s
summary judgment motion.
      On appeal, Turner contends the trial court erred in
granting the motion because a criminal jury found the 2007 deeds
of trust on which U.S. Bank had commenced foreclosure
proceedings were forged. Turner has failed to meet his burden on
appeal to show the trial court erred in rejecting this contention.
We affirm.

      BACKGROUND AND PROCEDURAL HISTORY

A.    The Deeds of Trust and Turner’s Default
      On January 20, 2005 Turner obtained an $896,000 loan
from Countrywide Home Loans, Inc. secured by a deed of trust
recorded on his residential property in Altadena.2 On August 25,


1   For ease of reference, we refer to the motion as U.S. Bank’s
summary judgment motion.
2     The factual summary is taken from documents judicially
noticed by the trial court.




                                2
2005 Turner obtained a $250,000 home equity line of credit from
Countrywide secured by a second deed of trust recorded on the
Altadena property.
      On March 22, 2007 Turner refinanced both loans and
obtained a $1 million loan and a $218,000 home equity line of
credit (the 2007 loans) from Countrywide secured by two new
deeds of trust recorded on the Altadena property. Turner claims
he owns the Altadena property unencumbered because the 2005
deeds of trust were reconveyed in 2007 and he never signed the
2007 deeds of trust.
      In 2008 Turner defaulted on the $1 million loan. In May
2008 the trustee recorded a notice of default, and in August a
notice of trustee sale.

B.     Turner’s Chapter 7 Bankruptcy and Assignment of the 2007
       Deeds of Trust
       On May 4, 2009 Turner filed a Chapter 7 bankruptcy
petition. Under Schedule D (listing creditors holding secured
claims), Turner listed the 2007 loans secured by the Altadena
property in the amounts of $1,014,000 and $217,000, and he
identified Countrywide as the creditor. Turner did not check the
column on the schedule labeled “disputed.”
       On March 11, 2010 Bank of America N.A.3 assigned to U.S.
Bank the 2007 deed of trust securing the $1 million loan. The
assignment was recorded on April 1, 2010. The United States
Bankruptcy Court later granted U.S. Bank’s uncontested motion
for relief from the automatic stay and allowed U.S. Bank to
conduct a foreclosure sale. On January 27, 2011 Bank of America


3    Bank of America acquired Countrywide in 2008.




                               3
assigned the 2007 deed of trust securing the $218,000 loan to
U.S. Bank. The second assignment was recorded on January 31,
2011.

C.      Turner’s 2012 Action Against Bank of America
       In April 2012 Turner filed a complaint against Bank of
America, Countrywide, and others alleging causes of action for
fraud, fraud by conspiracy, and false certification of
acknowledgement. (Turner v. Stewart (Super. Ct. Los Angeles
County, 2012, No. GC049341).) The operative verified second
amended complaint alleged Turner obtained a loan from
Countrywide in 2005 to purchase the Altadena property. In
March 2007 Countrywide employee Jeffrey Gleason, notary
public Marlene Stewart, and real estate agent Allen Shay “agreed
to forge documents in order to refinance [Turner’s] 2005
Mortgage and split the commission.” The 2005 loan was
refinanced without Turner’s knowledge. Turner denied that in
2007 he applied for a loan or signed a deed of trust. In 2008
Turner’s “loans fell into default which resulted in [Turner]
seeking bankruptcy protection in May 2009.” After Turner’s
discharge from bankruptcy, he applied for a loan modification
with Bank of America. He did not learn about the fraudulent
2007 deed of trust until approximately August 2011. Turner
sought “cancellation of the 2007 Mortgage instrument
fraudulently placed on” the Altadena property, “preliminary and
permanent injunctive relief against foreclosure” on the property,
damages, and attorneys’ fees and costs.
       The defendants demurred to the second amended
complaint. On December 20, 2012 the trial court sustained the
demurrer without leave to amend based on the three-year statute




                               4
of limitations and Turner’s judicial admissions in his bankruptcy
case. On January 14, 2013 the trial court entered judgment in
favor of the defendants and expunged the lis pendens that Turner
had recorded on the Altadena property. Division Three of the
Second Appellate District affirmed, concluding all of Turner’s
claims were barred by the three-year statute of limitations for
fraud because in 2008 he was sent the notice of default, but he
did not file his lawsuit until 2012. (Turner v. Bank of America
Corporation (July 21, 2015, B247883) [nonpub. opn.].)

D.    The Foreclosure
      On July 24, 2014 the trustee recorded a notice of default,
and on January 6, 2015 a notice of trustee’s sale, both on behalf
of U.S. Bank. On February 19, 2015 U.S. Bank purchased the
Altadena property at a public auction. On March 12, 2015 U.S.
Bank recorded the trustee’s deed upon sale. On April 16 U.S.
Bank sold the Altadena property to Arin Capital & Investment
Corp., which sold the property a year later to Marcus Jackson
Williams and Glory Star Curtis.4 The grant deed was recorded
on August 5, 2016.

E.    The Criminal Case
      On May 1, 2014 the Los Angeles County District Attorney’s
Office filed a felony complaint against Turner alleging four
counts of grand theft committed against Countrywide and Bank
of America in 2005 and 2007 (Pen. Code, § 487, subd. (a)), five
counts of procuring and offering a false or forged instrument in


4     Turner did not name Williams and Curtis as defendants in
this action.




                                 5
2005, 2007, and 2012 (id., § 115, subd. (a)), and one count of
perjury by declaration (id., § 118, subd. (a)) based on Turner’s
2012 signature under oath on the verified complaint in Turner v.
Bank of America (Super. Ct. Los Angeles County, 2012,
No. GC049341).
       Following a trial, the jury found Turner guilty on all
counts. On April 5, 2016 the trial court sentenced Turner to an
aggregate term of eight years eight months in state prison.
Division One of this district affirmed. (People v. Turner (July 22,
2019, B272452) [nonpub. opn.].) The court found substantial
evidence supported the convictions because, among other facts,
Turner appeared before a notary and signed the 2007 deeds of
trust, and he “knew the allegations in the complaint were false at
the time he signed the verification.”

F.    This Action
      On November 16, 2015 Turner filed a complaint against
U.S. Bank, Nationstar (the mortgage servicer), and Arin Capital.
On January 22, 2016 Turner filed the operative first amended
complaint alleging causes of action for cancellation of instrument,
quiet title, slander of title, and intentional infliction of emotional
distress. Turner alleged he “did not have knowledge of and did
not sign [the] 2007 Deeds of Trust.” (Boldface omitted.) Turner
further alleged he reported the forged deeds of trust to the Los
Angeles Sheriff’s Department, which found “the 2007 Deeds of
Trust [were] generated by fraud.” The Sheriff’s Department
forwarded its findings to the Los Angeles County District
Attorney’s Office, which filed a criminal case based on its
documented findings (although Turner does not allege against
whom the case was filed).




                                  6
      Turner sought cancellation of the 2007 deeds of trust, the
March 2015 trustee’s deed upon sale, and the April 2015 grant
deed to Arin Capital, and he sought to quiet title based on the
purportedly void 2007 deeds of trust. Turner further alleged
defendants slandered his title to the Altadena property by
publishing and recording the 2014 notice of default, 2015 notice
of trustee’s sale and trustee’s deed upon sale, 2007 deeds of trust,
and “Assignment of Rents.” Turner also alleged the foreclosure
and his subsequent eviction based on “the void Deeds of Trust”
caused him to suffer severe emotional distress.5

G.     Defendants’ Summary Judgment Motion
       On September 30, 2019 U.S. Bank moved for summary
judgment or, in the alternative, summary adjudication.6 U.S.
Bank argued the first amended complaint was barred by claim
preclusion because each cause of action was based on the same
primary right litigated in Turner’s 2012 action against Bank of
America; U.S. Bank was in privity with Bank of America as the
assignee of the 2007 loans and deeds of trust; and there was a
final judgment on the merits because the judgment of dismissal
was affirmed on appeal. U.S. Bank also argued Turner’s causes
of action were barred by issue preclusion because the jury in the
criminal case rejected Turner’s defense that his signatures were
forged on the 2007 loans and deeds of trust when it convicted him

5     On March 23, 2018 the trial court stayed this case until
January 18, 2019 because Turner was incarcerated but
represented he would be released by December 2018.
6      On October 4, 2019 Nationstar filed a joinder in U.S.
Bank’s motion and its own separate statement of undisputed
facts.




                                 7
of 10 counts of grand theft, recording false documents, and
perjury.
       U.S. Bank also maintained all causes of action were barred
by judicial estoppel because Turner conceded the validity of the
2007 loans and deeds of trusts in his 2009 bankruptcy case and
took an inconsistent position in this action. Further, the
cancellation of instruments and quiet title causes of action failed
because Turner did not tender the amounts owed at the time of
the foreclosure sale; the causes of action for cancellation of
instruments, quiet title, and slander of title were barred by the
three-year-statute of limitations; the cause of action for
intentional infliction of emotional distress was barred by the two-
year statute of limitations; U.S. Bank was a bona fide purchaser
who bought the Altadena property in good faith; and Turner
failed to name the current owners, Williams and Curtis, who
were indispensable parties to the quiet title cause of action.
       On December 31, 2019 (one week before the hearing)
Turner filed an untimely opposition. Turner argued “[t]he
forgery of the 2007 Deed of Trust, Los Angeles County
Instrument No. 2007 074 5400, is the basis” for his causes of
action for cancellation of instrument, quiet title, slander of title,
and intentional infliction of emotional distress.7 He asserted “a
jury unanimously ruled on March 23, 2016” in his criminal case
that the 2007 deed of trust was “forged or fraudulent and not
considered recorded because it is not considered genuine.”
(Italics omitted.) Turner’s opposition included his responses to
U.S. Bank’s undisputed material facts. Turner generally “denied


7     Turner’s reference to the 2007 Deed of Trust is to the deed
that secured the $1 million loan.




                                  8
as insignificant” or “denied as a falsehood” most of the
statements, without providing evidence in response. With
respect to the statement that “Turner has conceded by written
pleadings in the instant case . . . that he is the same Eddie
Turner convicted in the Criminal Case,” Turner wrote “fuck you!”
       Turner also filed his own separate statement of undisputed
material facts in support of his opposition, in which he stated,
“Continuing in 2007, two Countrywide FORGED -deeds were
illegally recorded against one parcel . . . of the Subject
Property . . . by Notary and Escrow Officer Marlene Stewart.”8
Further, “[o]n March 22, 2016 the jury in Case No. BA424226
received jury instruction [CALCRIM] No. 1945 which required
the jury to first determine the material fact that a crime took
place, which required the jury to first rule that “Deed of Trust
‘DOT’ 2007 074 5400 was false and not considered genuine. On
March 23, 2016, the jury in Case No. BA424226 unanimously
ruled that DOT 2007 074 5400 was forged or fraudulent and not
considered recorded because it is not considered genuine.”
(Italics omitted.) Turner did not cite to or submit any evidence to
support these statements.
       On January 2, 2020 Turner filed a request for judicial
notice in support of his opposition seeking judicial notice of the


8      In his opening brief Turner includes a single sentence in
which he argues the trial court “totally disregarded” and failed to
rule on his motion for summary judgment. However, Turner did
not file a noticed motion for summary judgment, instead
including in the title of his separate statement of undisputed
facts that the statement was in the alternative in support of his
motion for summary judgment. Further, the document was filed
five days before the hearing on the summary judgment motion.




                                 9
trial transcript of Marlene Stewart’s March 8, 2016 testimony in
the criminal case; a certified copy of People’s exhibit No. 21D in
the criminal case; a title search of the Altadena property; and
records Turner subpoenaed from Nationstar regarding the
trustee’s sale of the property.9 People’s exhibit 21D is a
document titled “IDENTITY AFFIDAVIT,” which contains
personal information for the “borrower” on a loan for the
Altadena property, including the legal name (Eddie Turner), date
of birth, taxpayer identification number, and driver’s license
number. The affidavit reflects the borrower signed the document
before notary public Marlene J. Stewart, and Stewart notarized
the affidavit on March 22, 2007.

H.    The Trial Court’s Ruling on Summary Judgment
      After a hearing, on January 7, 2020 the trial court granted
U.S. Bank’s summary judgment motion.10 In its minute order,
the court held claim preclusion barred Turner’s causes of action
because they were litigated in his 2012 action against Bank of
America; U.S. Bank and Nationstar were in privity with Bank of
America; and the 2012 action resulted in a final judgment on the
merits because the trial court sustained the demurrer without
leave to amend and the judgment was upheld on appeal. The
court added, “Even if the Court were not to have found claim

9     The court granted Turner’s request for judicial notice of
People’s exhibit 21D and the subpoenaed documents from
Nationstar, but not the title search. The trial court took judicial
notice that the March 8, 2016 hearing occurred but not “of the
truth of any statements made at the hearing.”
10    In ruling on the summary judgment motion, the trial court
considered Turner’s untimely opposition.




                                 10
preclusion, Plaintiff’s admissions in these two dozen Requests for
Admission would require the Court to grant the Motion for
Summary Judgment.”11
      On January 24, 2020 the trial court entered an order
granting defendants’ motion for summary judgment and
dismissing Turner’s first amended complaint with prejudice.
U.S. Bank filed a notice of entry of judgment or order on January
31.
      Turner timely appealed.12


11     On October 9, 2019 the trial court granted Nationstar’s
motion to deem the requests for admissions admitted because
Turner never responded. Although the trial court considered the
deemed admissions in its written ruling, defendants did not move
for summary judgment on this basis, and the record does not
reflect that Turner was given an opportunity to respond.
(Cordova v. 21st Century Ins. Co. (2005) 129 Cal.App.4th 89, 109
[“summary judgment may not be granted on a ground not
asserted by the moving party without giving the opposing party
an opportunity to respond”]; Juge v. County of Sacramento (1993)
12 Cal.App.4th 59, 70 [“when the trial court grants a summary
judgment motion on a ground of law not explicitly tendered by
the moving party, due process of law requires that the party
opposing the motion must be provided an opportunity to respond
to the ground of law identified by the court and must be given a
chance to show there is a triable issue of fact material to said
ground of law”].)
12    Turner appeals from the order granting summary judgment
and dismissing his first amended complaint with prejudice. U.S.
Bank notes an order granting summary judgment is not
appealable. Although the trial court did not enter a judgment
based on its summary judgment ruling, the dismissal order
signed by the court constitutes a final appealable judgment. (See




                                11
                           DISCUSSION

A.     Standard of review for summary judgment
       Summary judgment is appropriate only if there are no
triable issues of material fact and the moving party is entitled to
judgment as a matter of law. (Code Civ. Proc., § 437c, subd. (c);
Regents of University of California v. Superior Court (2018)
4 Cal.5th 607, 618 (Regents); Doe v. Roman Catholic Archbishop
of Los Angeles (2021) 70 Cal.App.5th 657, 668.) “‘“‘“We review the
trial court’s decision de novo, considering all the evidence set
forth in the moving and opposing papers except that to which
objections were made and sustained.”’ [Citation.] We liberally
construe the evidence in support of the party opposing summary
judgment and resolve doubts concerning the evidence in favor of
that party.”’” (Hampton v. County of San Diego (2015) 62 Cal.4th
340, 347; accord, Doe, at p. 669; Valdez v. Seidner-Miller, Inc.
(2019) 33 Cal.App.5th 600, 608.)
       A defendant moving for summary judgment has the initial
burden of presenting evidence that a cause of action lacks merit
because the plaintiff cannot establish an element of the cause of
action or there is a complete defense. (Code Civ. Proc., § 437c,
subd. (p)(2); Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th
826, 853; Valdez v. Seidner-Miller, Inc., supra, 33 Cal.App.5th at


Code of Civ. Proc., § 581d [“All dismissals ordered by the court
shall be in the form of a written order signed by the court and
filed in the action and those orders when so filed shall constitute
judgments and be effective for all purposes . . . .”]; Ward v. Tilly’s
Inc. (2019) 31 Cal.App.5th 1167, 1173, fn. 3 [“The dismissal order
was a ‘written order signed by the court and filed in the action’
and, thus, is appealable.”].)




                                  12
p. 607.) If the defendant satisfies this initial burden, the burden
shifts to the plaintiff to present evidence demonstrating there is a
triable issue of material fact. (Code Civ. Proc., § 437c,
subd. (p)(2); Aguilar, at p. 850; Luebke v. Automobile Club of
Southern California (2020) 59 Cal.App.5th 694, 702-703.) We
must liberally construe the opposing party’s evidence and resolve
any doubts about the evidence in favor of that party. (Regents,
supra, 4 Cal.5th at p. 618; Valdez, at p. 608.) But “[t]he
plaintiff . . . shall not rely upon the allegations or denials of its
pleadings to show . . . a triable issue of material fact exists but,
instead, shall set forth the specific facts showing that a triable
issue of material fact exists.” (Code Civ. Proc., § 437c,
subd. (p)(2); accord, Roman v. BRE Properties, Inc. (2015)
237 Cal.App.4th 1040, 1054 [“It is fundamental that to defeat
summary judgment a plaintiff must show ‘specific facts’ and
cannot rely on allegations of the complaint.”]; Regional Steel
Corp. v. Liberty Surplus Ins. Corp. (2014) 226 Cal.App.4th 1377,
1388.)

B.    Turner Fails To Show the Trial Court Erred in Granting
      Summary Judgment
      Turner does not contend the trial court erred in granting
summary judgment based on claim preclusion or Turner’s
deemed admissions. He has therefore forfeited any challenge to
the summary judgment ruling on these two grounds. (People v.
Bryant, Smith and Wheeler (2014) 60 Cal.4th 335, 363 [“If a
party’s briefs do not provide legal argument and citation to
authority on each point raised, ‘“the court may treat it as waived,
and pass it without consideration.”’”]; Golden Door Properties,
LLC v. County of San Diego (2020) 50 Cal.App.5th 467, 554-555




                                 13
[“‘Even when our review on appeal “is de novo, it is limited to
issues which have been adequately raised and supported in [the
appellant’s opening] brief. [Citations.] Issues not raised in an
appellant’s brief are deemed waived or abandoned.”’”]; In re
Marriage of Davila & Mejia (2018) 29 Cal.App.5th 220, 227
[“‘Issues not supported by citation to legal authority are subject
to forfeiture.’”].)13
       Turner’s sole contention on appeal is that the trial court
erred in granting summary judgment because the jury in the
criminal trial found the 2007 deed of trust securing the $1 million
loan was forged or fraudulent.14 Had the jury found Turner was
the victim of forged or fraudulent deeds of trust, Turner would
have had a strong argument on summary judgment (assuming
his claims were not barred by the statute of limitations). But as
U.S. Bank’s evidence showed, Turner was convicted of 10 counts
of grand theft, procuring and offering a false or forged
instrument, and perjury, with many of the counts relating to the
2007 loans and deeds of trust. Specifically, the felony complaint
alleged Turner committed grand theft against Countrywide and

13     We acknowledge a self-represented litigant’s understanding
of the rules on appeal are, as a practical matter, more limited
than an experienced appellate attorney’s. Whenever possible, we
do not strictly apply technical rules of procedure in a manner
that deprives litigants of a hearing. But we are required to apply
the rules on appeal and substantive rules of law to a self-
represented litigant’s claims on appeal, just as we would to those
litigants who are represented by trained legal counsel.
(Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984-985.)
14    Although Turner’s complaint is based on the allegation
both 2007 deeds of trust were forged or fraudulent, on appeal he
focuses on the deed of trust securing the $1 million loan.




                                14
Bank of America on or about March 30, 2007 (counts 5 and 7);
Turner procured and offered a false or forged instrument to be
recorded in a public office on or about March 30, 2007 (counts 6
and 8); and Turner committed perjury by declaration by signing
the verified complaint in the 2012 action against Bank of
America under penalty of perjury (count 9).
       As to counts 9 and 10 relating to the 2012 verified
complaint, Division One of this district concluded in affirming
Turner’s convictions, “‘[A]though Turner argues all of his
convictions must be reversed, he omits any discussion of count 10
related to his filing of a verified complaint alleging he did not
participate in obtaining the 2007 refinance loans and did not
know about them until December 2011. Substantial evidence
demonstrated his verified complaint was false—he participated
in a telephone interview with a Countrywide loan consultant for
purposes of filling out the applications, his thumbprint appears
in the notary journal entry for the transaction, he made
payments on the 2007 refinance loans using the specific account
numbers, and he listed the account numbers and balances of the
2007 refinance loans on his 2009 bankruptcy petition.” (People v.
Turner, supra, B272452.)
       Turner failed to rebut this showing in the trial court, nor
could he, providing no response to the statement in U.S. Bank’s
separate statement of undisputed facts (No. 27) that Turner was
convicted by a jury of perjury and multiple counts of grand theft
and recording false documents. In his own separate statement
Turner stated the jury in the criminal case ruled the 2007 deed of
trust securing the $1 million loan was forged or fraudulent, but
he cited no evidence in support of this statement. And the two
exhibits the trial court judicially noticed did not support Turner’s




                                15
position. To the contrary, the March 22, 2017 identity affidavit
admitted at the criminal trial as People’s exhibit 21D identified
Turner as the borrower on a loan for the Altadena property and
showed Turner signed the affidavit before a notary public
(Stewart) on March 22. This was the same date of the 2007 deeds
of trust, and they too were notarized by Stewart.
       Turner has therefore failed to affirmatively demonstrate
that the trial court erred in granting summary judgment. (Los
Angeles Unified School Dist. v. Torres Construction Corp. (2020)
57 Cal.App.5th 480, 492 [“‘“[D]e novo review does not obligate us
to cull the record for the benefit of the appellant in order to
attempt to uncover the requisite triable issues.”’”]; Abdulkadhim
v. Wu (2020) 53 Cal.App.5th 298, 301 [“‘On review of a summary
judgment, the appellant has the burden of showing error, even if
he did not bear the burden in the trial court.’ [Citation.] ‘“As
with an appeal from any judgment, it is the appellant’s
responsibility to affirmatively demonstrate error and, therefore,
to point out the triable issues the appellant claims are present by
citation to the record and any supporting authority.”’”].)




                                16
                         DISPOSITION

     The order of dismissal is affirmed. U.S. Bank and
Nationstar are to recover their costs on appeal from Turner.



                                         FEUER, J.
We concur:



             PERLUSS, P. J.



             SEGAL, J.




                               17